Citation Nr: 0502829	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-23 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
second-degree burn scars on both hands.

2.  Entitlement to an increased rating for acne vulgaris with 
multiple sebaceous cysts, currently evaluated as 30 percent 
disabling. 

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Huntington, West Virginia RO.  This case was before the 
Board in August 2001 and February 2003 when it was remanded 
for additional development.


FINDINGS OF FACT

1.  The service-connected second-degree burn scars on both 
hands are not adherent, tender on objective demonstration, 
poorly nourished or repeatedly ulcerated; they cause no 
limitation of motion or function, do not involve an area of 
more than 6 square inches, and do not result in moderate 
disfigurement.   

2.  The area affected by the veteran's acne vulgaris with 
multiple sebaceous cysts is greater than five inches in 
length and exceeds one quarter inch at its widest part; the 
surface is elevated and the area of hyperpigmentation appears 
to exceed six square inches; the affected area is not 
adherent to the underlying tissue; underlying soft tissue is 
not missing in an area exceeding six square inches; and the 
skin texture is not abnormal, indurated, or inflexible.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  




CONCLUSIONS OF LAW

1.  Entitlement to a compensable rating for the veteran's 
second-degree burn scars on both hands is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804, 7805 (2002); 38 C.F.R. § § 4.1, 4.7, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2004).   

2.  Entitlement to a rating greater than 30 percent for the 
period prior to August 30, 2002, for the veteran's service-
connected acne vulgaris with multiple sebaceous cysts is not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 
7819 (2002).   

3.  The veteran's service-connected acne vulgaris with 
multiple sebaceous cysts warrants a 50 percent evaluation 
from August 30, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7803, 
7804, 7805 (2004).

4.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the veteran's claims, the Board notes that 
substantially complete claims were received and initially 
adjudicated prior to the enactment of the VCAA.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letters dated in September 2001 and February 2003 and a 
supplemental statement of the case issued in November 2002.  
He was given ample time to respond.  Thereafter, the RO 
readjudicated the veteran's claims in April 2004.  
Furthermore, in this case, there is no indication or reason 
to believe that the RO's decision would have been different 
had the claims not been adjudicated before the RO provided 
the notice required by the VCAA and the implementing 
regulations.  Therefore, the Board believes that the RO 
properly processed the claims following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the appellant.

Moreover, all pertinent, available evidence has been obtained 
in this case, and the veteran has been afforded appropriate 
examinations.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the claims.

Factual Background

Historically, the veteran was treated in service for second 
degree burns to his hands and sebaceous cysts on his face and 
neck.  

Post service, the RO granted service connection for second-
degree burn scars on both hands (currently evaluated as 
noncompensable) and acne vulgaris with multiple sebaceous 
cysts (currently evaluated as 30 percent disabling).

In April 2000, the veteran submitted claims for increased 
ratings for acne and burn scars, and a claim for a TDIU.  In 
his application for a TDIU, the veteran maintained that he 
was unable to work because of his "nerves & cysts."  He 
stated that he last worked full time in April 1985 as a 
construction worker; he maintained that he became too 
disabled to work at all in May 1999.  The veteran reported 
that he had completed two years of high school and had his 
GED.

A June 2000 VA dermatology examination report notes that the 
veteran had no pain or pruritus due to acne.  The veteran 
denied receiving any treatment for his acne.  Blackheads, 
pock marks, and scars were reported.  The veteran also had 
"numerous" sebaceous cysts located on the side of his face 
and at the back of the neck.  He had a three by four-
centimeter cyst on the back of the neck that exhibited some 
sebum and another three by three-centimeter cyst on the back 
of the neck.  There were also one-centimeter cysts on the 
left side of the face.  With regard to the veteran's burn 
scars on the hands, the examining physician described some 
scarring and white discoloration on the hands and knuckles, 
which was characterized as "moderate disfigurement."  A 
printer copy of a color photograph of the back of the 
veteran's hands was submitted with the examination report; 
however, the extent of scarring on the hands cannot be 
clearly discerned on this printer copy. 

A July 2002 VA dermatology examination report notes the 
veteran's complaints of pain secondary to cysts on his face, 
neck, back and chest.  The veteran reported that he took 
Tylenol for the pain.  Examination revealed extensive 
nodulocystic acne on the veteran's face, neck, chest and 
back.  The examiner noted multiple, deep comedones; multiple, 
pitted, pock-type scars; two cysts on the left cheek, each 
measuring two centimeters in diameter; one cyst on the right 
mid neck area, measuring about two centimeters in diameter; 
one cyst on the right nape of the neck area, measuring about 
two centimeters in diameter; and two cysts on the left upper 
shoulder, each measuring two centimeters in diameter.  The 
scars were primarily the pitted type; none of the scars was 
hypertrophic or keloidal in nature.  There was no area of 
ulceration, exfoliation, or crusting.  The examiner noticed 
no systemic or nervous manifestations.  The examiner stated 
that the veteran had severe, nodulocystic acne with cysts and 
multiple areas of scarring.  

The veteran was also examined for scars on his hands.  He 
reported that he had no symptoms associated with the scars.  
Examination revealed scars on the four proximal knuckles of 
each hand, where the fingers join the hands.  The scars were 
whitish, freely moveable and measured about 1-centimeter in 
diameter on each area.  There was no tenderness to palpation 
or on movement.  There was no adherence, ulceration, or 
breakdown of the skin.  The examiner was unable to detect 
underlying tissue loss of any significance.  There was no 
inflammation, keloid, edema, or limitation of function 
associated with the scars.  The examiner stated that 
disfigurement was "very minimal," even with the veteran's 
tan, the scars were not particularly noticeable with a casual 
glance.

In a statement received by the RO in March 2003, the veteran 
complained that he had a lot of pain in his neck and back 
with trying to work.

A March 2003 VA dermatology examination report notes that the 
veteran denied receiving any treatment for his acne for the 
past 20 years.  He reported taking Tylenol for pain, but 
denied taking cortisone drugs or immunosuppression drugs.  He 
also reported that his acne had been stable for well over 20 
years.  The examiner noted that the veteran had cysts on his 
face, neck and back.  There was no fresh acne present; the 
examiner noted that the veteran appeared with essentially the 
same manifestations that he had during the July 2002 VA 
examination.  The veteran had no systemic symptoms such as 
weight loss or fever.  The examiner noted a 3-centimeter cyst 
on the right nape of the neck, a 2.5-centimeter cyst on the 
left nape of the neck, a 3-centimeter cyst on the top of the 
left scapula, a 1-centimeter cyst on the left lateral malar 
area of the face and a 1-centimeter cyst on the mid-malar 
eminence of the face.  Blackheads were noted on the malar 
eminences of both cheeks, the chest, the side of the neck and 
the upper back.  Some pitted acne scarring was noted on the 
face, neck, upper chest and upper back.  The veteran stated 
that the cysts did not hurt per se; however, he complained of 
pain when lifting things.  The examiner estimated that the 
acne involved 60 percent of the veteran's face, 60 percent of 
his neck, 30 percent of his chest and 40 percent of his back.

With regard to the veteran's scars on his hands, the veteran 
stated that he was treated for burns during service; he 
denied receiving any subsequent medical treatment.  He 
reported no current symptoms and stated that he was not 
concerned about his scars.  Examination revealed a scar at 
the base of right ring finger near the first knuckle and one 
at the base of the right middle finger; both scars were 
barely visible and each measured 1-centimeter in diameter.  
There were similar circular scars on the left middle finger 
near the base and on the right ring finger near the base; 
they had the same appearance as the other scars and each one 
measured about 1-centimeter in diameter.  There was no pain 
associated with the scars.  There was no adherence to 
underlying tissue.  The skin texture was fairly normal; it 
was a bit atrophic and a bit whitish, but there was no 
scaling.  The scars were stable and there was no loss of 
skin.  There was no elevation or depression of the scars.  
The scars were superficial; there was no underlying soft 
tissue damage.  There was no inflammation, edema, or keloid 
formation.  There was no area of induration or inflexibility.  
There were no limitation of motion in the veteran's hands and 
no difficulty with grip.

An April 2004 VA dermatology examination report notes that 
the veteran did not have any treatment for his acne recently 
or in the past.  Upon examination, there was no exfoliation, 
exudation, or itching.  As noted on the photographs 
accompanying the examination report, there were extensive 
sebaceous cysts on the back of the neck and on the face.  
There was acne with scarring on the anterior and posterior 
chest, face and neck.  The examiner commented that the 
veteran had refused to undergo treatment for the acne and 
that with appropriate treatment the disfigurement would be 
less and it would be easy for the veteran to obtain gainful 
employment.  

With regard to the veteran's burn scars on his hands, the 
examiner noted that the veteran's hands did not show any 
burns, disfiguring marks, or scars at all.  The examiner 
opined that there was no reason why the veteran could not 
work because of the scars on his hands.

Analysis

I.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating is assigned for superficial scars that are 
poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also be 
rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Moreover, scars resulting from second-degree burns, and 
covering an area or areas approximating one square foot, are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2002).

In addition, a noncompensable rating is warranted for 
slightly disfiguring scars of the head, face, or neck.  A 10 
percent evaluation is warranted if the disfigurement is 
moderate.  Severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, warrants a 30 percent evaluation.  Disfiguring 
scars warrant a 50 percent evaluation if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).  A note following 
Diagnostic Code 7800 provides that the 10 percent rating may 
be increased to 30 percent, the 30 percent to 50 percent and 
the 50 percent to 80 percent if in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast, or the like.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted with several unretouched photographs for rating by 
central office.

Furthermore, under Diagnostic Code 7819, new benign growths 
of the skin are to be rated as scars, disfigurement, etc.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (2002).

Under the criteria that became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; ( 5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

Moreover, under the criteria that became effective August 30, 
2002, a 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2004).  A note following this diagnostic code provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  In 
addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118,  Diagnostic Code 7804 (2004).  Notes following 
Diagnostic Codes 7803 and 7804 provide that a superficial 
scar is one not associated with underlying soft tissue 
damage.  

In addition, the revised rating criteria continue to provide 
that other scars may be rated on the basis of limitation of 
function of  the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2004).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004). 

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Moreover, scars that are superficial, are not productive of 
limitation of motion, and are not on the head, face, or neck 
warrant a 10 percent evaluation if they involve an area or 
areas of 144 square inches (929 sq. cm) or more.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2004).  Notes following 
Diagnostic Code 7802 provide that a superficial scar is one 
not associated with underlying soft tissue damage and that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

In addition, superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent warrants a noncompensable 
evaluation.  Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck or 
deep acne other than on the face and neck warrants a 10 
percent evaluation.  Deep acne affecting 40 percent or more 
of the face and neck warrants a 30 percent evaluation.  A 
note following this section states that acne may also be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805) depending on the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7828 (2004).  

Furthermore, under Diagnostic Code 7819, benign skin 
neoplasms are to be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or impairment of function.  38  
C.F.R. § 4.118, Diagnostic Code 7819. (2004).  

The General Counsel of VA recently, citing United States 
Supreme Court and United States Court of Appeals for the 
Federal Circuit precedent, has held when a new regulation is 
issued while a claim is pending before VA, VA must first 
determine whether the regulation identifies the types of 
claims to which it applies.  If the regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (November 19, 2003).

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the former criteria 
for evaluating scars apply prior to the change in regulation, 
or August 30, 2002, and that the new criteria apply 
thereafter.

In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  The RO considered 
the change in regulation; therefore, the Board may proceed 
with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Burn scars

In the case at hand, the veteran's service-connected second-
degree burn scars on both hands are currently rated as 
noncompensable under Diagnostic Code 7802.  With respect to 
the former rating criteria, the Board finds that the evidence 
supports the currently assigned noncompensable rating.  It is 
apparent from the evidence that the service-connected scars 
do not cover an area or areas approximating one square foot 
as required for an increased rating under Diagnostic Code 
7802.  Moreover, with regard to other potentially applicable 
diagnostic codes, the Board notes that the veteran's hand 
scars are not poorly nourished with repeated ulceration.  
They are not tender or painful on objective demonstration, 
and the scars do not result in any limitation of motion or 
function.  Therefore, a compensable evaluation under the 
former diagnostic criteria is not warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2002).

With respect to the revised rating criteria, the evidence 
shows that the scars cover an area of less than 929 square 
centimeters.  Therefore, an increased rating is not warranted 
under 38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  With 
respect to other potentially applicable diagnostic codes, the 
Board notes that there is no evidence of limitation of 
function.  The scars are not unstable, tender, painful, or 
deep.  They do not exceed an area of 39 square centimeters.  
The Board finds, therefore, that an increased rating under 
the revised diagnostic criteria is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2004).

Accordingly, because the evidence is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for an increased 
(compensable) rating for second-degree burn scars on both 
hands must be denied.  38 C.F.R. § 4.3 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



Acne

The veteran's acne vulgaris with multiple sebaceous cysts is 
currently rated as 30 percent disabling.  

Considering the former version of Diagnostic Code 7800, while 
the evidence shows that the veteran has some color contrast 
associated with his acne, the evidence does not show any 
tissue loss, complete or exceptionally repugnant deformity of 
one side of the face, or marked or repugnant bilateral 
disfigurement.  Similarly, the Board has reviewed various 
photographs of the veteran taken during the course of VA 
examinations in June 2000 and February 2004, as well as the 
examination reports and can find no evidence of more 
disfigurement than that contemplated by a 30 percent rating 
under the prior version of Diagnostic Code 7800.  
Accordingly, a rating greater than 30 percent is not 
warranted under the former version of Diagnostic Code 7800.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

An evaluation greater than 30 percent is not provided by the 
former versions of Diagnostic Codes 7802, 7803, or 7804.  
Moreover, limitation of function has not been shown by the 
evidence of record; therefore, an increased rating is not 
warranted under the former version of Diagnostic Code 7805.

Therefore, an increased rating under the former diagnostic 
criteria is not warranted.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7802, 7803, 7804, 7805 (2002).

With regard to the revised version of Diagnostic Code 7800, 
the evidence does not show visible or palpable tissue loss 
with gross distortion or asymmetry of two features or paired 
sets of features.  With regard to the eight characteristics 
of disfigurement, the Board notes that the area affected by 
the veteran's service-connected acne is greater than five 
inches in length and exceeds one quarter inch at its widest 
part.  The surface is elevated and the area of 
hyperpigmentation appears to exceed six square inches.  
However, the evidence does not show that the affected area is 
adherent to the underlying tissue, or that underlying soft 
tissue is missing in an area exceeding six square inches.  
The skin texture is not abnormal and the skin is not 
indurated and inflexible.  As the evidence shows four 
characteristics of disfigurement, a 50 percent rating under 
the revised version of Diagnostic Code 7800 is warranted.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2004).

As previously noted, the retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change, or August 30, 2002.  
Therefore, a 50 percent rating is not warranted under the 
revised regulation for the period prior to August 30, 2002.  

Accordingly, the Board concludes that the veteran's 30 
percent rating for the period prior to August 30, 2002, 
adequately contemplate the level of his service-connected 
acne for that period.  Furthermore, the Board finds that the 
veteran is entitled to a 50 percent rating, and not more, for 
his service-connected acne for the period from August 30, 
2002.  

II.  TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2004).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

For the period prior to August 30, 2002, the veteran's 
combined disability rating was 30 percent.  The combined 
disability rating from August 30, 2002, is 50 percent.  At no 
time has the veteran met the minimum schedular criteria for a 
TDIU.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of this claim.  In this regard, 
the veteran has stated that he has not been employed full 
time since 1985, when he was employed as a construction 
worker.  The Board notes that the April 2004 VA examiner 
stated that there was no reason why the veteran could not 
work because of the scars on his hands.  He also stated that 
removal of the veteran's facial and neck cysts could help 
with his ability to become gainfully employed; however, the 
veteran has consistently refused treatment for his acne.  The 
medical evidence of record does not show that the veteran's 
service-connected burns and acne, either alone or in concert, 
cause him any unusual or exceptional problems, nor have they 
had any significant impact on his ability to obtain or 
maintain substantially gainful employment.  In sum, this case 
presents no unusual or exceptional circumstances which would 
justify a referral of the total rating claim to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased (compensable) rating for second-
degree burn scars on both hands is denied.

A rating greater than 30 percent for acne vulgaris with 
multiple sebaceous cysts prior to August 30, 2002, is denied.

Entitlement to a 50 percent rating for acne vulgaris with 
multiple sebaceous cysts for the period beginning August 30, 
2002, is granted, subject to the criteria governing awards of 
monetary benefits.   

Entitlement to a TDIU is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


